In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************* * *
KEITH SAUNDERS,                       *
                                      *     No. 15-233V
                   Petitioner,        *     Special Master Christian J. Moran
                                      *
v.                                    *     Filed: February 29, 2016
                                      *
SECRETARY OF HEALTH                   *     Attorneys’ fees and costs; award
AND HUMAN SERVICES,                   *     in the amount to which
                                      *     respondent does not object.
                   Respondent.        *
****************** ** *
Carol L. Gallagher, Carol L. Gallagher, Esquire, LLC., Linwood, NJ, for
petitioner;
Jennifer L. Reynaud, United States Dep’t of Justice, Washington, DC, for
respondent.


              UNPUBLISHED DECISION ON FEES AND COSTS 1

       On February 22, 2016, petitioner filed a stipulation of fact for attorneys’ fees
and costs. Previously, petitioner informally submitted a draft application for
attorneys’ fees and costs to respondent for review. In informal discussions,
respondent raised objections to certain aspects of petitioner's application. Based on
these discussions, petitioner amended his application to request $21,000.00, an
amount to which respondent does not object. The Court awards this amount.

       On March 6, 2012, Keith Saunders filed a petition for compensation alleging
that the influenza (“flu”) vaccine administered on September 16, 2013, caused him
to suffer chronic inflammatory demyelinating polyneuropathy (“CIDP”). As of the
date of this decision, the parties had reached a tentative agreement in this case.
       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
Once petitioner actually receives compensation, he shall be entitled to an award of
attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       Petitioner seeks a total of $21,000.00, in attorneys’ fees and costs for his
counsel. At the time petitioner filed his petition on March 6, 2015, petitioner was
represented by attorney Thomas P. Gallagher. On May 21, 2015, the Court granted
petitioner's motion for substitution of counsel naming Ms. Gallagher as his
attorney of record. Additionally, petitioner filed a statement of costs in compliance
with General Order No. 9, stating that he did not incur any litigation expenses
while pursuing this claim. Respondent has no objection to the amount requested
for attorneys’ fees and costs.

      After reviewing the request, the Court awards the following:

      a. A lump sum of $8,000.00, in the form of a check made payable to
         petitioner and petitioner’s attorney, Thomas P. Gallagher, for
         attorneys’ fees and other litigation costs available under 42 U.S.C. §
         300aa-15(e).

      b. A lump sum of $13,000.00, in the form of a check made payable to
         petitioner and petitioner’s attorney, Carol L. Gallagher, of Carol L.
         Gallagher, Esquire, LLC., for attorneys’ fees and other litigation
         costs available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

      IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2